Citation Nr: 0802121	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for hearing loss.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1953 to 
January 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January 2005 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In the January 2005 rating 
decision, the RO granted service connection for hearing loss, 
rated 50 percent, and tinnitus, rated 10 percent, effective 
October 13, 2004.  In the March 2005 rating decision, the RO 
denied the veteran a total disability rating based on 
unemployability due to service-connected disability (TDIU).  
As the appeal of the veteran's claim for an initial rating in 
excess of 50 percent for hearing loss emanates from the 
veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for an initial rating in excess of 50 
percent for hearing loss and for a TDIU.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects reports from 
VA audiological examinations in November 2004, July 2005, and 
November 2005.  Also present in the file are records from the 
veteran's treatment at the Grand Island Division VA Nebraska 
Western Iowa Health Care System in Grand Island, Nebraska 
(VAMC).  Documentation of the November 2004 VA examination 
reflects the veteran's report of having resigned from his job 
as a shop teacher in 1992 because he was unable to hear his 
students well enough to teach.  Controlled speech 
discrimination testing conducted at the examination (Maryland 
CNC) revealed 52 percent maximum speech recognition in the 
veteran's right ear and 56 percent in his left ear.  Puretone 
audiometry testing found that the average puretone threshold 
was 78 decibels for the veteran's right ear and 81 decibels 
for his left ear.  

Pertinent VAMC medical records also reflect that the veteran 
was successfully fitted for bilateral hearing aids in 
February 2005.  The report from a second VA audiological 
examination in July 2005 reflects findings of 60 percent 
maximum speech recognition in the veteran's right ear and 64 
percent in his left ear, based on Maryland CNC tests.  The 
average puretone threshold was found to be 77.5 decibels for 
the veteran's right ear and 81.25 decibels for his left ear.  
Similarly, the report from the November 2005 audiological 
examination reflects 62 percent maximum speech recognition in 
the veteran's right ear and 60 percent in his left ear.  The 
average puretone threshold was 77.5 decibels for the 
veteran's right ear and 80 decibels for his left ear.  
Results from private audiological testing performed in March 
2006 and submitted by the veteran, however, suggest that his 
hearing may be deteriorating.  The private examination report 
reflects 52 percent maximum speech recognition in the 
veteran's right ear and 48 percent in his left ear, based on 
Maryland CNC tests.  The average puretone threshold was found 
to be 80 decibels for the veteran's right ear and 86.25 
decibels for his left ear.  

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as loss of hearing acuity.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  In light of these findings, therefore, 
a remand is required to have a qualified VA audiologist 
supplement the record with an opinion regarding the current 
level of the veteran's hearing loss, based on Maryland CNC 
testing of maximum speech recognition and puretone audiometry 
testing in each ear.  

The veteran should be scheduled to undergo a VA audiological 
examination at an appropriate VA medical facility.  The Board 
emphasizes to the veteran that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of the claims on appeal.  See 38 C.F.R. § 3.655(b) 
(2007).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  See 38 
C.F.R. § 4.85(a) (2007).  Ordinarily, results from the 
puretone audiometry test are considered together with speech 
discrimination test results to arrive at a disability rating.  
38 C.F.R. § 4.85(b) (2007).  This is done by obtaining the 
speech discrimination result and the average of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz for each ear, 
and by using tables provided in the regulatory provisions 
governing hearing loss ratings.  38 C.F.R. § 4.85(c)(d)(e) 
(2007).  Pursuant to 38 C.F.R. § 4.86(a) (2007), when the 
puretone threshold at 1000, 2000, 3000, and at 4000 Hertz is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  (The Board notes that "Table VIa" as noted in 38 
C.F.R. § 4.86(a) is actually labeled "Table VIA.")

The Board further notes that the veteran has claimed 
entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  
In that connection, the veteran submitted a statement in 
April 2005 contending that he retired from his teaching 
position in 1992 because of his "inability to communicate" 
with his students.  He made a similar statement at the 
November 2004 audiological examination, and his former 
representative argued in an October 2005 statement that the 
veteran is unable to maintain significant gainful employment 
due to his hearing loss and tinnitus.  Also present in the 
record is an April 2006 statement from the veteran's former 
employer, identifying the veteran's reason for leaving the 
school's employ as "resigned position."  There is no 
evidence to indicate, however, whether this resignation was 
due to the veteran's inability to communicate with his 
students.  There is, further, no evidence in the record 
addressing the veteran's search for other employment or his 
inability to maintain employment since his 1992 retirement 
from teaching.

The Board acknowledges that a TDIU may be awarded where the 
schedular rating is less than total and when it is determined 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2007).  Under 
Section 4.16(a), if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  

The Board concedes that the veteran's disabilities-hearing 
loss and tinnitus-are of common etiology.  The veteran is 
service connected for bilateral hearing loss, rated as 50 
percent disabling, and tinnitus, rated as 10 percent 
disabling.  The RO found both conditions to be related to the 
veteran's exposure to noise during service.  The current 
combined evaluation for the veteran's service-connected 
disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for a TDIU, the Board may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  

Here, although the record contains the veteran's statement 
that he had to resign from his teaching job in 1992 because 
he could not hear well enough to communicate with his 
students, the record does not reflect any medical opinion as 
to whether the veteran's service-connected disabilities 
(hearing loss and tinnitus) combine to render him 
unemployable.  Under these circumstances, the Board finds 
that a well-reasoned, well-supported medical opinion from an 
audiologist or other qualified medical professional, 
addressing the question of whether the veteran's service-
connected disabilities combine to render him unemployable, is 
needed to fairly resolve the claim for a TDIU on appeal.  
Such opinion should be based, in part, upon consideration of 
the veteran's documented history and assertions, to include 
that medical evidence associated with the record.

Additionally, because any increase in the disability rating 
for the veteran's service-connected hearing loss could affect 
his claim for a TDIU, the Board finds that the claim for an 
increased rating for hearing loss is inextricably intertwined 
with the claim on appeal for a TDIU.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  As resolution of the claim for an increased 
rating for hearing loss could well impact the claim on appeal 
for a TDIU rating, the issues should be considered together.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the remaining claims on appeal.

In view of the foregoing, this matter is hereby REMANDED for 
the following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claims within the one-year 
period).  

2.  After associating with the claims 
file all available records and/or 
responses received, the veteran should be 
afforded a VA audiological examination to 
evaluate the current severity of his 
hearing loss.  The claims folder should 
be made available to the examiner for 
review.  The evaluation should include a 
controlled speech recognition test 
(Maryland CNC) as well as a puretone 
audiometry test as required by 38 C.F.R. 
§ 4.85(a). 
Additionally, the examiner should elicit 
from the veteran and record for clinical 
purposes a full work and educational 
history. 

Following the above-requested evaluation 
of the veteran and review of the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's service-connected hearing loss 
and tinnitus combine to preclude 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.

All examination results, along with the 
complete rationale for any opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should readjudicated in 
light of all pertinent evidence and legal 
authority. If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

